Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered January 21, 2003, which revoked defendant’s probation and imposed a sentence of imprisonment.
On this appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant knowingly, intelligently and voluntarily admitted to violating the terms of his probation, whereupon his probation was revoked and he was sentenced in accordance with the negotiated plea agreement to a prison term of 1 to 3 years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.